Citation Nr: 0511899	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  97-13 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), prior to 
September 26, 1997.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The appellant had active service from August 1967 to 
September 1969.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from rating decisions 
of the North Little Rock, Arkansas, VA Regional Office (RO).   

During the pendency of this appeal, in October 2001, the 
appellant's representative, James W. Stanley, Jr., became 
unauthorized to represent claimants for benefits before VA.  
Consequently, the power of attorney of record was revoked.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 2001 Board decision, a 70 percent evaluation for 
PTSD was granted from July 14, 1995 to September 25, 1997.  
There is no indication that the award was ever implemnented, 
years after the fact.  Furthermore, an attorney, who might 
not be recognized by VA has placed a statement specifically 
stating that the veteran should be 70 percent disabled during 
the time frame in question.  Since, the Board granted 70 
percent, the AOJ has an obligation to address the award.

The Secretary and the appellant (the parties) filed a joint 
motion for remand.  In May 2001, the Court vacated that part 
of the Board's March 2001 decision that denied an increased 
evaluation in excess of 70 percent from July 14, 1995 to 
September 25, 1997.  In August 2003, the Board remanded the 
case for additional development.  The case has been returned 
to the Board for further appellate review consistent with the 
Order.

Although the issue was addressed in the last supplemental 
statement of the case in December 2004, it does not appear 
that the agency of original jurisdiction (AOJ) has issued a 
rating action on the claim following the Court's vacation of 
the March 2001 Board decision.  To ensure that VA has met its 
duty to assist the appellant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, this issue is REMANDED to AOJ for the 
following development:

1.  The AOJ must issue and/or associate 
with the claims file, a formal rating 
action implementing the 70 percent 
evaluation assigned for PTSD from July 
14, 1995 to September 25, 1997 and 
provide proper notice to the appellant.  

2.  The AOJ should obtain the complete 
employment records for the periods 
between 1995 and 1997 including salary 
and time lost from work.

3.  The AOJ should make sure that 
correspondence is sent to only 
recognized representatives.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


